t c memo united_states tax_court joyce m and thomas j hamm petitioners v commissioner of internal revenue respondent docket no filed date joyce m hamm and thomas j hamm pro sese amy a campbell for respondent memorandum opinion wells judge this case is before the court on respondent's motion for summary_judgment pursuant to rule a unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax in the amount of dollar_figure and an addition_to_tax pursuant to sec_6651 in the amount of dollar_figure in support of respondent's motion for summary_judgment respondent filed an affidavit along with exhibits petitioners filed a written response and submitted an affidavit and an exhibit opposing respondent's motion after a concession the issue to be decided is whether petitioners may exclude from income pursuant to sec_104 a payment that petitioner thomas j hamm petitioner received from his employer in exchange for signing a general release and covenant not to sue a motion for summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b o'neal v commissi102_tc_666 citing 98_tc_383 the moving party bears the burden of establishing that these requirements are met o'neal v commissioner supra pincite and petitioners have not contested respondent's determination that petitioners are liable for the sec_6651 addition_to_tax in the amount of dollar_figure accordingly we consider petitioners to have conceded the issue 91_tc_524 cases cited thereat the factual materials and the inferences to be drawn from them must be viewed in the light most favorable to the party opposing the motion 94_tc_491 the opposing party cannot rest upon mere allegations or denials set forth in that party's pleadings o'neal v commissioner supra pincite and must make a showing sufficient to establish the existence of each element essential to that party's case and on which that party will bear the burden_of_proof at trial 477_us_317 interpreting fed r civ p c on which rule b is based in deciding the instant motion we set forth a summary of the facts relevant to our discussion rule b 98_tc_518 affd 17_f3d_965 7th cir the facts presented below are based on the parties' pleadings and moving papers and other relevant materials in the record and are viewed in terms most favorable to petitioners blanton v commissioner supra pincite background at the time they filed their petition in the instant case petitioners resided in marietta georgia during at least january through date petitioner was employed by international business machines corp ibm on date petitioner was informed by his manager catherine f allman that the project to which he was assigned would no longer be funded after date and that he should find another position within ibm or sign up for the ibm modified and extended individual transition option program the ito ii program the ito ii program provided a lump-sum cash payment and other_benefits in exchange for signing a general release and covenant not to sue the release on date after days of unsuccessfully seeking another position within ibm petitioner signed up for the ito ii program and executed the release which provided in relevant part if you feel that you are being coerced to sign this release or that your signing would for any reason not be voluntary or you believe the process by which you have been offered this release or the payment in exchange for this release is discriminatory you are encouraged to discuss this with your management or personnel before signing this release in exchange for the sums and benefits which you will receive pursuant to the terms of the ito ii program thomas j hamm hereinafter you agrees to release ibm from all claims demands actions or liabilities you may have against ibm of whatever kind including but not limited to those which are related to your employment with ibm or the termination of that employment you agree that this also releases from liability ibm's agents directors officers employees representatives successors and assigns hereinafter those associated with ibm you also agree that this release covers but is not limited to claims arising from the age discrimination in employment act of as amended title vii of the civil rights act of as amended and any other federal or state law dealing with discrimination in employment on the basis of sex race national origin the name thomas j hamm was typed into a space provided in the release religion disability or age you also agree that this release includes claims based on theories of contract or tort whether based on common_law or otherwise this release does not include your vested rights if any in the ibm retirement_plan which survive unaffected by this release this release does not waive any claims that you may have which arise after the date you sign this release in the event of rehire by ibm or any of its subsidiaries as a regular employee you understand that ibm reserves the right to require repayment of a prorated portion of the ito ii program payment the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment the pre-retirement leave of absence agreement provides your leave will begin and will end based on your committed plan to retire immediately following your leave your effective date of retirement will be once your leave begins the committed retirement date may not be changed to a later one however an earlier date upon which you are retirement eligible will be allowed in exchange for participating in the ito ii program petitioner received a payment of dollar_figure the ito payment according to respondent's motion as of the date of the motion petitioner had not filed any tort-type claims against ibm for calendar_year petitioner received a form_w-2 from ibm showing wages of dollar_figure and federal_income_tax withheld of dollar_figure and a form_w-2 from management recruiters the dates were either typed or handwritten in the space provided in the pre-retirement leave of absence agreement international inc showing wages of dollar_figure and no federal_income_tax withheld for that year on their joint federal_income_tax return petitioners reported dollar_figure as wage income line petitioners attached to their return a form_8275 disclosure statement asserting that the ito payment in the amount of dollar_figure was excludable from their gross_income pursuant to sec_104 as a payment received in exchange for the release and settlement of tort-type rights as part of ibm corp 's ito ii program respondent determined that petitioners did not establish that any amount was excludable from their gross_income pursuant to sec_104 consequently respondent increased petitioners' gross_income by dollar_figure to conform to the amounts reported on petitioner's forms w-2 additionally respondent disallowed itemized_deductions in the amount of dollar_figure as an automatic_adjustment resulting from the increase in petitioners' gross_income discussion the instant case is another among many in this court where we have been presented with the issue of whether proceeds received pursuant to ibm's ito ii program are excludable from the recipient's gross_income pursuant to sec_104 see eg gajda v commissioner tcmemo_1997_345 lubart v commissioner tcmemo_1997_343 thorpe v commissioner tcmemo_1997_342 phillips v commissioner tcmemo_1997_336 brennan v commissioner tcmemo_1997_317 morabito v commissioner tcmemo_1997_315 keel v commissioner tcmemo_1997_278 webb v commissioner tcmemo_1996_50 in deciding the instant motion for summary_judgment we must examine whether respondent has established that as a matter of law petitioners are not entitled to exclude the ito payment from gross_income pursuant to sec_104 except as otherwise provided gross_income includes income from all sources sec_61 348_us_426 although sec_61 is to be broadly construed statutory exclusions from income must be narrowly construed 515_us_323 sec_104 provides that gross_income does not include the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the regulations provide that the term 'damages received whether by suit or agreement ' means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs accordingly to exclude damages received by settlement agreement from gross_income pursuant to sec_104 the taxpayer must establish that the cause of action giving rise to the recovery is based upon tort or tort type rights and the damages were received on account of personal injuries or sickness sec_104 commissioner v schleier supra pincite where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from gross_income pursuant to sec_104 504_us_229 the critical question is in lieu of what were damages awarded or paid 87_tc_236 affd 835_f2d_67 3d cir see 105_tc_396 consideration of the nature of the claim is a factual inquiry 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir if the settlement agreement lacks express language stating the purpose for which the settlement proceeds were paid then the most important factor in deciding whether the sec_104 exclusion applies is the intent of the payor as to the purpose in making the payment 98_tc_1 and cases cited therein if the payor's intent cannot be clearly discerned from the settlement agreement we examine all of the facts and circumstances in the case robinson v commissioner supra pincite in the instant case respondent contends that petitioner's failure_to_file a claim prior to signing the release precludes petitioners' exclusion of the ito payment from gross_income pursuant to sec_104 respondent cites 35_f3d_93 2d cir where the court concluded after noting that no claims or threats of litigation existed that the settlement payment did not constitute a 'settlement agreement entered into in lieu of a legal suit or action based upon tort or tort type rights ' the court expressly stated that because no prosecution of a suit for personal injuries preceded the settlement the taxpayer's right to exclude the settlement proceeds from gross_income depends upon whether the settlement agreement constituted a 'settlement agreement in lieu of such prosecution ' id pincite accordingly the court examined whether the settlement proceeds were attributable to a bona_fide dispute based upon tort or tort type rights contrary to respondent's interpretation of taggi we view the court's statement that no claims or threats of litigation existed as merely supporting the court's conclusion that the settlement proceeds were not attributable to a bona_fide dispute based upon tort or tort type rights not a statement of law that the failure_to_file a claim before signing a settlement agreement precludes exclusion of the settlement proceeds from gross_income pursuant to sec_104 as stated supra pursuant to sec_104 and the regulations thereunder the exclusion_from_gross_income applies to damages received by suit or by settlement agreement in lieu of such a suit respondent has not cited and we have not found any authority for the proposition that the taxpayer must file a claim prior to the settlement agreement in order for the settlement proceeds to qualify for the exclusion accordingly we reject respondent's argument that the failure_to_file a claim prior to signing the release precludes exclusion of the ito payment from gross_income pursuant to sec_104 we do note however that the failure_to_file such a claim may be taken into account in deciding whether the taxpayer released a tort or tort type claim see webb v commissioner tcmemo_1996_50 additionally we have specifically stated that a claim need not have been previously asserted against the employer although the absence of any knowledge of the claim on the part of the employer-payor has a negative impact in concluding whether the employer-payor had the requisite intent of making the payment on account of a personal injury keel v commissioner tcmemo_1997_278 sodoma v commissioner tcmemo_1996_275 based on our review of the facts and circumstances in the instant record we conclude that the ito payment was severance_pay to petitioner and not settlement proceeds for the release of tort or tort type claims several considerations support our conclusion on date petitioner was informed that the project to which he was assigned would no longer be funded after date and that he should find another position within ibm or sign up for the ito ii program on date after days of unsuccessfully seeking another position within ibm petitioner signed up for the ito ii program and executed the release and the pre-retirement leave of absence agreement the foregoing sequence of events supports our conclusion that the ito payment was severance_pay to petitioner additionally we find support in the ito ii program document sec_5 for our conclusion that the ito payment was severance_pay paragraph of the release provides the terms for repaying the ito payment in case of rehire by ibm and states the amount of repayment will be based on the number of weeks off the ibm payroll compared with the number of weeks' salary used to calculate your payment emphasis added the fact that the number of weeks of petitioner's salary was used in calculating petitioner's ito payment makes the ito payment appear to be severance_pay and not damages for personal injuries moreover the pre-retirement leave of absence agreement provides your leave will begin and will end based on your committed plan to retire immediately following your leave your effective date of retirement will be once your leave begins the committed retirement date may not be changed to a the ito ii program documents in the instant case include an apparently complete set of documents related to the ito ii program with an unsigned release and unsigned pre-retirement leave of absence agreement that was submitted by petitioners with their trial memorandum and the executed release and executed pre-retirement leave of absence agreement that were submitted by respondent in the affidavit supporting the instant motion later one the fact that the ito ii program provided for a leave of absence which ultimately determined the effective date of petitioner's retirement further supports our conclusion that the ito payment was severance_pay related to retirement our conclusion is further supported by the fact that the ito ii program was implemented to reduce the number of employees and to help ibm become more competitive and efficient the first page of the ito ii program documents includes a summary_plan_description that states due to staffing dynamics and ibm's need to become more competitive and efficient ibm intends to reduce the number of employees in eligible skill families at various locations the program is intended to help ibm become more competitive and efficient by reducing its workforce while retaining essential skills and to assist employees who choose to participate in the program in making the transition into a new career or retirement the ito ii program is voluntary however if we do not have sufficient volunteers for the ito ii program ibm will continue to take involuntary actions in the near future the fact that eligibility for participation in the ito ii program was determined in part by whether the employee's position fell within certain functional skill families also supports our conclusion eligibility for participation in the ito ii program was determined as follows the ito ii project office will establish 'functions' within ibm within each function the project office will group similar skills together into 'families' creating functional skill families based on these business decisions management will decide which functional skill families are eligible to participate in the program furthermore the method used by ibm in calculating the ito payment supports our conclusion the ito payment was calculated as follows employees who are approved for and comply with the terms of the ito ii program will receive the greater of eight weeks pay or one week's pay for each six months of service fully or partially completed up to a maximum of weeks' pay the payment will be made in a lump sum and be based on the employee's regular salary and years_of_service as of the day he or she leaves active employment this payment is in lieu of any other form of separation pay or exit incentive program to which the employee is may or might have become entitled it is ibm's intent to pay only one incentive separation type payment to an employee indeed in making the ito payment which was to be in lieu of any other form of separation pay or exit incentive program ibm's intent appears to be to pay only one incentive separation type payment to an employee emphasis added accordingly based on our review of the facts and circumstances in the instant record we conclude that the ito payment was paid_by ibm to petitioner as severance_pay not to release a tort or tort type claim as respondent has made a prima facie case that the requirements of the sec_104 exclusion are not met petitioners cannot rest upon mere allegations or denials but must set forth specific facts showing that there is a genuine issue for trial celotex corp v catrett u s pincite o'neal v commissioner t c pincite petitioners contend that they are entitled to exclude the ito payment from gross_income pursuant to sec_104 because the ito ii program was designed to avoid prosecution of a legal suit or action based upon tort or tort-type rights petitioners allege that because employees who filed claims within days of signing the ito ii agreement had to return any settlement payments the settlement payment was made to avoid tort type litigation alternatively petitioners contend that ms allman caused injury to petitioners by coercing petitioner to sign up for the ito ii program and to terminate from ibm additionally petitioners allege that as a result of having to sign up for the ito ii program and to terminate employment with ibm through coercion and duress petitioner had to accept a minimum-wage position to start a new career suffered periods of unemployment assumed debts totaling dollar_figure and experienced great personal and family stress as a final alternative petitioners contend that they would have suffered even greater injury by filing a claim against ibm instead of accepting the ito ii settlement petitioners' allegations are merely conclusions and not specific allegations of fact that if true would support a finding that the ito payment was for personal_injury_or_sickness as required by sec_104 for purposes of the instant additionally we note that in their petition petitioners contested the deficiency on the grounds that the ito payment was made under taxpayer duress as consideration to the taxpayer for release of employer for any claim the taxpayer may have against employer for age discrimination and other potential tort claims motion we accept as true that petitioner suffered injury when ms allman coerced petitioner to sign up for the ito ii program and to terminate from ibm that petitioner experienced great personal and family stress as a result of his having to sign up for the ito ii program and to terminate employment with ibm through coercion and duress and that petitioners would have suffered even greater injury by filing a suit against ibm instead of accepting the ito payment petitioners however have alleged no specific facts showing that the injuries they cited were the basis for a tort or tort type claim against ibm that petitioner released when he signed the ito ii program release and the basis on account of which ibm made the ito payment even if the injuries cited by petitioners could form the basis for some tort or tort type claim against ibm and we do not so find in this opinion such a claim would not be a basis for concluding that the ito payment was made by ibm on account of such injuries in sum petitioners have alleged no specific facts showing that petitioner had a tort or tort type claim7 against ibm that he released in exchange for the ito payment additionally as we discussed supra to exclude a settlement payment pursuant to sec_104 the taxpayer need not file a claim however the taxpayer must have a claim that is bona_fide but not necessarily valid ie sustainable 102_tc_116 affd in part revd in part and remanded 70_f3d_34 5th cir 98_tc_1 petitioners have alleged no specific facts showing that the ito payment was allocable to tort or tort type damages for personal injuries or sickness viewing the facts in a light most favorable to petitioners blanton v commissioner t c pincite we conclude that respondent has made a prima facie case that petitioner did not release any tort or tort type claim in exchange for the ito payment petitioners have failed to offer countervailing assertions having sufficient specificity to cause us to conclude that there is any genuine issue of material fact which requires a trial we have considered all of the parties' remaining arguments and find them to be without merit under these circumstances respondent is entitled to summary_judgment as a matter of law rule d 78_tc_154 as petitioners' gross_income is increased in the amount of dollar_figure we sustain respondent's disallowance of itemized_deductions in the amount of dollar_figure as an automatic_adjustment to reflect the foregoing respondent's motion for summary_judgment will be granted and decision will be entered for respondent
